Citation Nr: 9912669	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-40 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand.

3.  Entitlement to an increased (compensable) rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1981.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision by the RO that denied 
service connection for carpal tunnel syndrome, declined to 
reopen a previously denied claim of service connection for 
kidney stones, and denied a claim of entitlement to an 
increased (compensable) rating for hearing loss.  

With respect to the carpal tunnel syndrome claim, the Board 
notes that the veteran's January 1996 notice of disagreement 
(NOD) referred to disability affecting both hands, but that 
the July 1996 statement of the case (SOC) addressed only 
"left carpal tunnel syndrome."  The veteran's August 1996 
VA Form 9 (Appeal to the Board of Veterans' Appeals) referred 
to both carpal tunnel syndrome and problems other than carpal 
tunnel syndrome with respect to both hands.  Nevertheless, 
given the manner in which the RO has addressed this issue in 
the statement of the case, the only question properly before 
the Board is entitlement to service connection for carpal 
tunnel syndrome of the left hand.  The question of service 
connection for other disability affecting the hands is 
referred to the RO for appropriate action.

The Board also notes that the veteran's claim of entitlement 
to an increased rating for bilateral hearing loss was 
developed for appeal via the January 1996 NOD, July 1996 SOC, 
and August 1996 Form 9.  Then, by a November 1998 rating 
decision, the RO granted service connection for bilateral 
otitis media.  A 10 percent rating was assigned in 
conjunction with the previously service-connected hearing 
loss.  See 38 C.F.R. § 4.87a, Diagnostic Code 6200 Note 
(1998) (ratings for suppurative otitis media are to be 
combined with ratings for loss of hearing).  It appears that 
this grant of compensation was based on otitis media 
symptomatology, and not hearing loss.  Since nothing in the 
record indicates that the veteran has withdrawn his appeal 
with respect to the claim for an increased rating for hearing 
loss per se, and while he apparently has a variety of 
problems with his ears, see, e.g., October 1996 VA audio-ear 
disease examination report and February 1989 VA outpatient 
record, the Board finds that the only issue that he and his 
representative have presented for appeal in this regard is 
the matter of a compensable rating for hearing loss. 

In his August 1996 VA Form 9, the veteran indicated that he 
seeks service connection for recurrent kidney infections.  He 
simultaneously maintained his appeal of the matters 
pertaining to carpal tunnel syndrome of his left hand and 
kidney stones.  Nevertheless, it appears that the RO has not 
developed a claim of service connection for kidney infections 
for appellate review.  This matter is also referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  In May 1981, the RO denied the veteran's claim of 
entitlement to service connection for kidney stones.  The 
veteran did not appeal that decision.

2.  Evidence received since the May 1981 decision includes an 
October 1996 VA audio-ear examination report, which had not 
previously been submitted.  That report, when viewed in 
connection with evidence previously assembled, is so 
significant that VA adjudicators would need to considered it 
in order to fairly decide the merits of the claim of service 
connection for kidney stones.

3.  The veteran does not have kidney stones.

4.  No competent medical evidence has been submitted to show 
a nexus between carpal tunnel syndrome of the veteran's left 
hand and his period of military service. 

5.  Audiometric test results obtained during compensation 
examinations conducted by VA in August 1995 and November 1990 
correspond to numerical designations no worse than IV for the 
right ear and II for the left ear.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented sufficient 
to reopen the claim of entitlement to service connection for 
kidney stones.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).

2.  The claim of entitlement to service connection for kidney 
stones is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(1998).

3.  The claim of entitlement to service connection for carpal 
tunnel syndrome of his left hand is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Kidney stones and carpal tunnel syndrome

The veteran and his representative contend that new and 
material evidence has been presented sufficient to reopen the 
claim of entitlement to service connection for kidney stones.  
In this regard, the Board notes that, in May 1981, the RO 
denied the veteran's original claim of entitlement to service 
connection for kidney stones.  In June 1981, the RO notified 
him of that decision, and his right to appeal same, at his 
last known address.  He did not appeal that decision within 
one year of the date of the letter notifying him of that 
decision, and thus, that decision is final.  See 38 C.F.R. 
§ 19.118 (1980).

Where, as here, a veteran seeks to reopen a previously and 
finally denied service connection claim, VA adjudicators must 
undertake a preliminary, two-step analysis.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must first determine whether new and material evidence has 
been submitted sufficient to reopen the claim.  Id.; see 
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 1998).  If 
new and material evidence has not been presented, then VA 
adjudicators must, as a jurisdictional matter, refuse to open 
the claim, and there the analysis must end.  Winters, supra, 
citing Butler v. Brown, 9 Vet. App. 167, 171 (1996); Hickson 
v. West, No. 96-1669 (U.S. Vet. App. Mar. 16, 1999), citing 
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Conversely, if 
new and material evidence has been presented, then the Board 
must turn to the second step of the analysis, that is, 
determining whether the claim is well grounded.  Winters, 
supra; see 38 U.S.C.A. § 5107 (West 1991).

In applying the first step of the foregoing analysis, the 
Board notes that "new and material evidence" is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  "Material" in this context is 
defined to include evidence which "may well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
[sic] decision."  Hodge v. West, 155 F.3d 1356, 1363 (1998); 
see Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
(Holdaway, J., concurring).  In the instant case, an October 
1996 VA audiology examination report reflects the examiner's 
review of the claims file, and notations that the veteran had 
experienced kidney stones in the 1970's, and had experienced 
pyelonephritis as recently as 1996.  The examiner then noted 
that "in this patient" it was most likely that "the kidney 
stone and pyelonephritis and kidney infection are related as 
cause and the result," and that kidney stones can cause a 
kidney infection or vice versa.  This opinion was not of 
record in May 1981, when the RO denied service connection for 
kidney stones, and it sheds some light on the origins of the 
veteran's kidney stones (at least those kidney stones alleged 
to have been present in 1970.)  Therefore, this evidence is 
new and material, and his claim is reopened. 

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  In short, 
VA is not required to adjudicate a claim on the merits until 
after the veteran has met this initial burden of submitting a 
well-grounded one.  Boeck v. Brown, 6 Vet. App. 14 (1993).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of 
a claim of entitlement to service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service or 
to an already service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, in order to establish a well-grounded claim, the 
claimant must produce (1) medical evidence of a current 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (Table); accord, Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. den. sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).  This third element may be established by the 
use of statutory presumptions.  Caluza, supra.  For example, 
if competent evidence reflects that certain diseases, 
including calculi of the kidney, manifest to a compensable 
degree within one year after service, then there is no need 
for additional medical evidence attributing such disease(s) 
to in-service incurrence or aggravation.  38 C.F.R. §§ 3.307, 
3.309 (1998).

Here, there is no medical evidence of a current kidney stone 
disability.  The medical evidence of record reflects that the 
veteran has recently experienced a variety of genitourinary 
problems.  For example, a VA Hospitalization summary reflects 
that he was hospitalized in February 1995 for pyelonephritis 
and a urinary tract infection.  However, there is no medical 
evidence that he has recently experienced kidney stones.  
Thus, even accepting as true his statement of having 
experienced a kidney stone in Wiesbaden, Germany during 
service, see King, supra, and even noting that a possible 
ureter stone was revealed by a March 1981 VA x-ray 
examination, cf. 38 C.F.R. §§ 3.307, 3.309, his claim of 
service connection for kidney stones cannot be said to be 
well grounded.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Brock v. Brown, 10 Vet. App. 155, 160-64 (1997).  In 
short, although a history of kidney stones has been mentioned 
at times, including on occasion during service, no medical 
evidence of renal calculi, diagnosed by competent medical 
authority, has been presented.  (In January 1997, the 
National Personnel Records Center informed the RO that it had 
been unable to find records of his treatment for kidney 
stones in Wiesbaden in August 1970.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992).)  

The Board realizes the veteran might be seeking service 
connection for the urinary tract infection and pyelonephritis 
that he has recently experienced.  However, as the veteran 
noted in his August 1996 VA Form 9, his representative has 
not presented those issues to the RO, and the RO has not 
developed those issues for appeal.  The Board is 
jurisdictionally prohibited from addressing issues that are 
not developed for appeal. 

Turning to the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome of his left hand, the 
Board notes that the threshold question for its determination 
is whether the claim is well grounded.  See 38 U.S.C.A. 
§ 5107, Gilbert, and Epps, supra.  Here, there is no medical 
evidence which causally links the veteran's current carpal 
tunnel syndrome with a disease or injury that was incurred in 
or aggravated by service.  There is also no medical evidence 
linking any complaints of continuity of pertinent 
symptomatology to a current disability.  38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 489, 494-95, 497 
(1997).  There is no evidence linking, in whole or in part, 
carpal tunnel syndrome of his left hand to an already 
service-connected disability, see 38 C.F.R. §§ 3.306, 3.310, 
Libertine v. Brown, 9 Vet. App. 521 (1996), and Allen v. 
Brown, 7 Vet. App. 439 (1995).  Therefore, his claim of 
entitlement to service connection carpal tunnel syndrome of 
his left hand is not well grounded, and VA has no duty to 
assist him, pursuant to 38 U.S.C.A. § 5107, in the 
development of the facts pertinent to that claim.

Thus, even accepting as true the veteran's account of his 
experiences during service, see King, supra, the Board 
nevertheless finds that evidence sufficient to make his claim 
well grounded has not been submitted.  While the veteran is 
certainly competent to provide testimony regarding the 
occurrence of an in-service event or injury, such as a left 
hand injury, see Murphy, supra, and Goss v. Brown, 9 Vet. 
App. 109 (1996), there is no indication in the record that he 
has the medical expertise necessary to conclude that any 
current left hand problem can be attributed to service.  Id.  
Although he has described the nature of his current 
difficulties, there has been no submission of evidence by 
competent authority that carpal tunnel syndrome of his left 
hand can be attributed to military service.

The veteran's representative contends that the veteran is 
entitled to the benefit of the doubt with respect to his 
claims.  However, the benefit-of-the-doubt doctrine only 
applies if VA adjudicators reach the merits of the claim.  As 
the veteran has not presented well-grounded claims, the Board 
does not reach the merits of the claims, and the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  Id. 

Evaluations for defective hearing are determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral defective 
hearing range from zero to 100 percent based on organic 
impairment of hearing acuity.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (1998).  Hearing acuity is gauged by 
examining the results of controlled speech discrimination 
tests, together with the results of puretone audiometric 
tests in the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (hertz).  Id.  To evaluate the degree of 
disability from service- connected bilateral defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels ranging from level I, for essentially normal acuity, 
through level XI, for profound deafness.  Id.  

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an increased (compensable) rating for bilateral defective 
hearing.  When he was last examined by VA for compensation 
purposes in August 1995, audiometric testing revealed 
puretone thresholds of 60, 60, 65, and 60 decibels in his 
right ear, and 55, 60, 55, and 55 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  The 
average of these thresholds is 61 for the right ear and 56 
for the left ear.  Additionally, he had speech discrimination 
scores of 80 percent in the right ear and 84 percent in the 
left ear.  Under 38 C.F.R. § 4.85, Table VI (1998), these 
results correspond to level IV for the veteran's right ear, 
and level II for his left ear.  These hearing acuity levels 
in turn warrant no more than a zero percent (noncompensable) 
rating under 38 C.F.R. § 4.85, Table VII and Diagnostic Code 
6100 (1998).

Even if the results of less recent audiometric examinations 
were used to evaluate the veteran's defective hearing, the 
veteran still would not be entitled to an increased 
evaluation. VA audiometric testing in November 1990, for 
example, revealed puretone thresholds of 65, 75, 70, and 65 
decibels in his right ear, and 45, 55, 60, and 60 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  The average of these thresholds is 69 for the 
right ear and 55 for the left ear.  The examination report 
also shows speech discrimination scores of 100 percent in the 
right ear and 92 percent in the left ear.  These results 
correspond to level II right ear hearing acuity and level I 
left ear hearing acuity, which likewise warrant no more than 
a zero percent rating under 38 C.F.R. § 4.85, Table VII and 
Diagnostic Code 6100 (1998).  Indeed, none of the audiometric 
examination reports currently of record shows that he is 
entitled to anything more than a noncompensable evaluation.

The Board notes that medical evidence regarding the veteran's 
problems with his ears was received after the issuance of the 
July 1996 SOC regarding hearing loss, and that no 
supplemental SOC (SSOC) regarding hearing loss has been 
issued.  However, the evidence submitted since July 1996 
mentions nothing of audiometric data, and thus is not 
pertinent to the merits of his claim; indeed, in this regard, 
the newly submitted evidence is redundant in the sense that 
it does not substantively change the evidentiary picture.  
See 38 C.F.R. §§ 19.31, 19.37 (1998). 

The preponderance of the evidence is against the hearing loss 
claim.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to all claims on appeal, the representative contends, in 
his appellate brief, that the holding of Ledford v. West, 136 
F.3d 776 (1998) is unreasonable and erroneous, because it 
"requires" appellants to foresee and argue preemptively all 
errors the Board might commit, and because the appellant has 
no prior notice of the points upon which the Board will rely 
when deciding an appeal.  However, Ledford does not stand for 
this proposition.  In Ledford, The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the doctrine of exhaustion of administrative remedies 
requires an appellant to present issues at the administrative 
(RO and Board) level before the Court and the Federal Circuit 
will address those issues.  136 F.3d at 779-82.  In any 
event, the Court bars the type of litigation by ambush which 
the representative eschews.  See, e.g., Marsh v. West, 
11 Vet. App. 468, 471-72 (1998).  Here, the RO specifically 
discussed the lack of a well grounded carpal tunnel syndrome 
claim in its November 1998 SSOC, and cited and applied the 
hearing loss rating criteria in the July 1996 SOC.  Thus, 
there can be no claim of surprise by the veteran with respect 
to those claims.  

The RO did not discuss the well groundedness of the veteran's 
kidney stone claim, although the July 1996 SOC notified the 
veteran of the need to submit evidence which would render his 
claims well grounded, citing 38 U.S.C.A. § 5107.  Moreover, 
the RO applied the incorrect standard for reopening the 
veteran's claim of entitlement to service connection for 
kidney stones, by indicating that the claim could only be 
reopened if new evidence presented a reasonable possibility 
of a change in the outcome of the May 1981 denial of service 
connection.  See Hodge, supra, overruling in part Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, when VA 
adjudicators err by failing to reopen a claim of entitlement 
to service connection, such error is not prejudicial if it is 
clear that the claimant would have been unsuccessful 
irrespective of the error, as in the case of a claimant who 
has failed to ever present evidence that he or she currently 
experiences the disability in question.  Winters, supra.  As 
the veteran in the present case has failed to ever present 
competent medical evidence of a kidney stone disability, it 
is clear that he would not have succeeded in his claim even 
if the RO had found new and material evidence had been 
presented.  Thus, the RO's application of the Colvin 
standard, and its failure to address the kidney stone claim 
in terms of well groundedness, were harmless errors within 
the purview of Winters.  See also Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Therefore, the representative's 
contention here is inapposite.


ORDER

Having presented new and material evidence to reopen his 
claim of service connection for kidney stones, the veteran's 
petition to reopen the claim is, to that extent, granted; 
however, his claims of service connection for kidney stones 
and carpal tunnel syndrome of his left hand are not well 
grounded, and thus, the appeals of those matters are denied.

The preponderance of the evidence is against the veteran's 
claim for an increased (compensable) rating for hearing loss; 
the appeal of that matter is also denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


